

CONSENT AND AMENDMENT AGREEMENT
 
This Consent and Amendment Agreement (this “Agreement”) shall be effective as of
the Effective Date (as defined below), by and among Genta Incorporated, a
Delaware corporation (the “Company”), and the undersigned parties whose names
are set forth on Exhibit A attached hereto (each a “Holder” and collectively the
“Holders”).  Capitalized terms used but not defined herein shall have the
meanings given to such terms in the April 2009 Consent Agreement.
 
Whereas, in order to facilitate the consummation of one or more financing
transactions, which may include private placements or public offerings, under
which the Company desires to raise an aggregate in all such transactions of up
to $10,000,000 through the sale of securities consisting of (i) up to $7,000,000
in principal amount of Senior Unsecured Convertible Notes (the “July 2009
Notes”), (ii) up to $3,000,000 of common stock of the Company (the “Common
Stock”) and (iii) related warrants (the “Financing”), on substantially the terms
described in that certain term sheet attached hereto as Exhibit B (the “Term
Sheet”), the parties desire to enter into this Agreement; and
 
Whereas, the undersigned Holders represent at least two-thirds of the currently
outstanding principal amount of the 2008 Notes currently held by the Purchasers
(as defined in the 2008 Purchase Agreement), at least two-thirds of the
currently outstanding principal amount of the April 2009 Notes currently held by
the Purchasers (as defined in the April 2009 Purchase Agreement) and at least
two-thirds of the currently outstanding and unexercised Purchase Rights (as
defined in the April 2009 Consent Agreement) and the currently outstanding
principal amount of New Notes (as defined in the April 2009 Consent Agreement)
issued upon exercise of the Purchase Rights (together, as one class), which
constitutes the required threshold necessary to amend or waive any provision of
the 2008 Purchase Agreement, the April 2009 Purchase Agreement, the April 2009
Notes and the April 2009 Consent Agreement (the “Requisite Holders”).
 
Now, Therefore, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Definitions.
 
(a)           “April 2009 Consent Agreement” means that certain Consent
Agreement dated as of April 2, 2009, among the Company and the Purchasers listed
on Exhibit A thereto, as amended.
 
(b)           “April 2009 Notes” means the Company’s Senior Secured Convertible
Promissory Notes Due April 2, 2012.
 
(c)           “April 2009 Purchase Agreement” means that certain Securities
Purchase Agreement dated April 2, 2009, by and among the Company and the
Purchasers listed on Exhibit A thereto.
 
1.

--------------------------------------------------------------------------------


 
(d)           “Expiration Date” shall mean the date the Company consummates a
public offering and issues registered July 2009 Notes and registered shares of
Common Stock pursuant to the S-1 registration statement (File No. 333-153278) in
an aggregate amount of $7,000,000.
 
(e)           “Notes” means the 2008 Notes and the April 2009 Notes and those
certain notes issued in lieu of interest to be paid under the Notes (“PIK
Notes”).
 
(f)           “Security Agreement” means that certain Amended and Restated
Security Agreement dated as of April 2, 2009, by and between the Company and
Tang Capital Partners, L.P., as Agent, including the corresponding Amended and
Restated Intellectual Property Security Agreement of even date therewith.
 
(g)           “Trading Day” shall have the meaning set forth in the Notes.
 
(h)           “2008 Notes” means the Company’s Senior Secured Convertible
Promissory Notes Due June 9, 2010.
 
(i)           “2008 Purchase Agreement” means that certain Securities Purchase
Agreement dated June 5, 2008, by and among the Company and the Purchasers listed
on Exhibit A thereto.
 
(j)           “4.999% Ownership Limitation” means that for purpose of the
conversion of Notes and July 2009 Notes under this Agreement, no Holder shall be
required to convert any portion of the Notes or July 2009 Notes if the number of
shares of Common Stock to be issued pursuant to such issuance or conversion
would exceed, when aggregated with all other shares of Common Stock owned by the
Holder at such time and all shares of Common Stock that the Holder is then the
beneficial owner of (as determined in accordance with Section 13(d) of the
Exchange Act and the rules thereunder), the number of shares of Common Stock
that would result in the Holder beneficially owning (as determined in accordance
with Section 13(d) of the Exchange Act and the rules thereunder) more than
4.999% of the then issued and outstanding shares of Common Stock.
 
2.           Consent to Financing.  The undersigned Holders, constituting the
Holders of at least two-thirds of the currently outstanding and unexercised
Purchase Rights and the currently outstanding principal amount of New Notes (as
defined in the April 2009 Consent Agreement referring to additional April 2009
Notes that may be issued) issued upon exercise of the Purchase Rights (together,
as one class), hereby irrevocably consent, for all purposes and in all respects,
including for the purpose of Section 6(a) of the April 2009 Consent Agreement,
to the Financing.  The Company hereby agrees that prior to the consummation of
the Second Closing of the Financing, without first obtaining the consent of at
least two-thirds of the currently outstanding and unexercised Purchase Rights
and the currently outstanding principal amount of New Notes issued upon exercise
of the Purchase Rights (together, as one class), the Company shall not enter or
agree to any debt or equity financing or any other capital raising transaction
or transactions with any person, other than the Financing.
 
2.

--------------------------------------------------------------------------------


 
3.           Waiver of Participation Rights.  The Requisite Holders, hereby
prospectively and retrospectively waive all rights to receive notice of and
participate in the sale and issuance of up to $2,100,000 in principal amount of
July 2009 Notes and $900,000 of Common Stock at the First Closing (as defined in
the Term Sheet) of the Financing in a private placement on July 6, 2009,
contained in Section 6(b) of the April 2009 Consent Agreement and Section
3.15(a) of the April 2009 Purchase Agreement, as applicable, and so long as each
Holder of the Purchase Rights has the opportunity to participate in the Second
Closing of the Financing (as contemplated by Exhibit B), then the Requisite
Holders hereby prospectively and retrospectively waive all rights to receive
notice of the Second Closing.  Upon the earlier of the Second Closing (as
defined in the Term Sheet) and the Expiration Date, the rights set forth in
Section 6(b) of the April 2009 Consent Agreement and Section 3.15(a) of the
April 2009 Purchase Agreement shall terminate.
 
4.           Covenants of the Holders.  Each Holder of a 2008 Note, and each
Holder of an April 2009 Note, hereby agrees that such Holder will convert all
2008 Notes held by such Holder and all 2009 Notes held by such Holder into
shares of Common Stock, including any PIK Notes, and any 2008 Notes or 2009
Notes issuable upon exercise of any Purchase Options, Purchase Rights and any
other right to acquire 2008 Notes or 2009 Notes on or before the fifth Trading
Day following the receipt by such Holder of the written request of the Company
(the “Conversion Notice”) in the event that on the date that the Conversion
Notice is sent by the Company, the Daily VWAP has exceeded $0.01 (for the
avoidance of doubt, this price has not been adjusted for the stock split of the
Company’s Common Stock announced in June 2009, and shall be appropriately
adjusted for such stock split as well as any other stock splits, stock
dividends, reorganizations, recapitalizations, stock combinations and the like)
for each of the ten (10) consecutive prior Trading Days ending on the Trading
Day immediately prior to such date; provided that the Equity Conditions (as
defined in the April 2009 Notes) shall have been satisfied and the Common Stock
shall have been Tradable (as defined in the Notes) on each Trading Day during
the period beginning on the first day of such ten (10) day period and ending on
the date of the delivery of such shares of Common Stock pursuant to such
conversion.
 
5.           Conversion of Outstanding Notes.
 
(a)           Each Holder agrees to convert the outstanding principal amount of
all Notes and July 2009 Notes purchased in the Financing, subject to the 4.999%
Ownership Limitation, two business days prior to the record date (the “Initial
Conversion Date”) set for the Company’s annual meeting, and agrees to deliver on
such date a Notice of Conversion, which notice of conversion shall be
irrevocable and shall constitute their irrevocable instruction to convert, on
the date that is 2 business days prior to the record date set for the Company’s
annual meeting, the entire outstanding principal amount of their Notes and July
2009 Notes, subject to the 4.999% Ownership Limitation.
 
(b)           To the extent any of the principal amount of any Notes or July
2009 Notes remains outstanding following the Initial Conversion Date, each
Holder further agrees to convert any additional outstanding principal amount of
such Notes and July 2009 Notes, subject to 4.999% Ownership Limitations, on the
date that is one business day prior to the record date (the “Second Conversion
Date”) set for the Company’s annual meeting.  To effect such conversion, each
Holder agrees to deliver, one business day prior to the record date, a Notice of
Conversion, which notice of conversion shall be irrevocable, shall be effective
as of the Second Conversion Date and shall constitute each such Holder’s
irrevocable instruction to convert, on the Second Conversion Date, the entire
outstanding principal amount of their Notes and July 2009 Notes, subject to the
4.999% Ownership Limitation; and
 
3.

--------------------------------------------------------------------------------


 
(c)           Each Holder agrees not to sell, assign or transfer any shares of
Common Stock then held by such Holder, including, without limitation, any of the
shares of Common Stock received upon conversion of their Notes and July 2009
Notes in accordance with Sections 5(a) and (b) above, or any interest therein,
during the period beginning on the Initial Conversion Date and ending the date
that is two business days following the record date.
 
6.           Outstanding Notes and Purchase Rights.  Each undersigned Holder
represents and warrants that as of the Effective Date, such Holder holds the
Notes and Purchase Rights in the principal amounts set forth on such Holder’s
signature page hereto.
 
7.           Amendment to April 2009 Consent Agreement.  Section 6(a) of the  of
the April 2009 Consent Agreement is hereby deleted in its entirety and replaced
with the following
 
“(a) Negative Covenants.  Before December 1, 2009, without the prior written
consent of the Holders of at least two-thirds of the then outstanding and
unexercised Purchase Rights and the then outstanding principle amount of New
Notes issued upon exercise of the Purchase Rights (together, as one class):
 
(i)           No Liens.  Other than Permitted Liens the Company shall not, and
shall not permit its Subsidiaries to, enter into, create, incur, assume or
suffer to exist any Liens on or with respect to any of its assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom,
except that nothing in this provision shall restrict the sublicensing for
consideration or any other license of intellectual property and related assets
for the purpose of entering into development or commercial partnerships of the
Company’s pharmaceutical assets.
 
(ii)          Compliance with this Agreement. The Company shall not, and shall
not permit any Subsidiary to, fail to comply with its and their obligations
under this Agreement.
 
(iii)          Compliance with Law. The Company shall not, and shall not permit
any Subsidiary to, fail to comply with law and duly observe and conform in all
material respects to all valid requirements of governmental authorities relating
to the conduct of its and their business or to its and their properties or
assets.
 
4.

--------------------------------------------------------------------------------


 
(iv)           Transactions with Affiliates. The Company shall not, and shall
not permit its Subsidiaries to, engage in any transactions with any officer,
director, employee or any Affiliate of the Company, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $50,000, other than (i) for payment of
reasonable salary for services actually rendered, as approved by the Board of
Directors of the Company as fair in all respects to the Company, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) as
otherwise contemplated by this Agreement.
 
(v)           Payment of Taxes, Etc. The Company shall not, and shall not permit
any Subsidiary to, fail to promptly pay and discharge, or cause to be paid and
discharged, when due and payable, all lawful taxes, assessments and governmental
charges or levies imposed upon the income, profits, property or business of the
Company and the Subsidiaries, except for such failures to pay that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect; provided, however, that any such tax, assessment,
charge or levy need not be paid if the validity thereof shall currently be
contested in good faith by appropriate proceedings and if the Company or such
Subsidiaries shall have set aside on its books adequate reserves with respect
thereto, and provided, further, that the Company and such Subsidiaries will pay
all such taxes, assessments, charges or levies forthwith upon the commencement
of proceedings to foreclose any lien which may have attached as security
therefor.
 
(vi)           Corporate Existence. The Company shall not, and shall not permit
any Subsidiary to, fail to maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
property owned or possessed by it and reasonably deemed to be necessary to the
conduct of its business.
 
(vii)           Investment Company Act. The Company shall not conduct its
businesses in a manner so that it will become subject to the Investment Company
Act of 1940, as amended.
 
(viii)           Charter Documents. The Company shall not modify, alter, repeal
or amend the charter documents of the Company or any Subsidiary of the Company.”
 
8.           Note Seniority and Release of Liens.  The Holders hereby agree
that the security interests securing their obligations under the Notes will
become unsecured; provided, that,  at all times, the principal amount then
outstanding under the Notes, retain their seniority in time and right of payment
over all other material indebtedness for borrowed money of the Company, with
such release of security interest to be effective  as of December 1, 2009.  The
Company and the Agent shall cooperate with each other , and use their
commercially reasonable efforts to  provide  the Holders with subordination
agreements or other evidence of subordination in respect of such other
indebtedness then existing reasonably satisfactory to Tang Capital Partners,
L.P., as Agent (as defined in the Security Agreement).   In furtherance of the
foregoing,  each such Holder shall take, or cause Tang Capital Partners, L.P.,
as Agent, to take, any and all actions necessary to release such security
interests.
 
5.

--------------------------------------------------------------------------------


 
9.           Acknowledgement.
 
(a)           For the purpose of clarification, the parties hereby confirm that
notwithstanding Section 3.5(c) of the 2008 Notes the Conversion Price (as
defined in the 2008 Notes) adjustment set forth in Section 3.5(a)(vi) of the
2008 Notes resulting from the First Closing of the Financing shall cause the
Conversion Price of the 2008 Notes to be adjusted such that, for each $1,000 in
principal amount of the 2008 Notes, the holder thereof shall be issued 500,000
shares, (for the avoidance of doubt, this price has not been adjusted for the
stock split of the Company’s Common Stock announced in June 2009, and shall be
appropriately adjusted for such stock split as well as any other stock splits,
stock dividends, reorganizations, recapitalizations, stock combinations and the
like) subject to future adjustment as set forth in the 2008 Notes.
 
(b)           For the purpose of clarification, the parties hereby confirm that
notwithstanding Section 3.5(c) of the April 2009 Notes the Conversion Price (as
defined in the April 2009 Notes) adjustment set forth in Section 3.5(a)(vi) of
the April 2009 Notes resulting from the First Closing of the Financing shall
cause the Conversion Price of the April 2009 Notes to be adjusted such that, for
each $1,000 in principal amount of the April 2009 Notes, the holder thereof
shall be issued 500,000 shares, (for the avoidance of doubt, this price has not
been adjusted for the stock split of the Company’s Common Stock announced in
June 2009, and shall be appropriately adjusted for such stock split as well as
any other stock splits, stock dividends, reorganizations, recapitalizations,
stock combinations and the like) subject to future adjustment as set forth in
the April 2009 Notes.
 
(c)           For purposes of clarification, at all times after the Effective
Date, the amount of consideration received for Additional Shares of Common
Stock, as determined in accordance with Section 3.5(a)(vi) of the 2008 Notes and
April 2009 Notes, respectively, shall not include the value of any additional
securities or other rights received in connection with such issuance of
Additional Shares of Common Stock (ie. warrants, rights of first refusal or
other similar rights).
 
10.         Specific Performance; Consent to Jurisdiction; Venue.
 
(a)           The Company and the Holders acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement or the other Transaction Documents and to enforce specifically the
terms and provisions hereof or thereof without the requirement of posting a bond
or providing any other security, this being in addition to any other remedy to
which any of them may be entitled by law or equity.
 
6.

--------------------------------------------------------------------------------


 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue. The parties irrevocably consent to personal jurisdiction in the state and
federal courts of the state of New York. The Company and each Holder consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 10(b) shall
affect or limit any right to serve process in any other manner permitted by law.
The Company and the Holders hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the this Agreement or the
other Transaction Documents, shall be entitled to reimbursement for reasonable
legal fees from the non-prevailing party. The parties hereby waive all rights to
a trial by jury.
 
11.         Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither the Company nor any
Holder make any representation, warranty, covenant or undertaking with respect
to such matters, and they supersede all prior understandings and agreements with
respect to said subject matter, all of which are merged herein. No provision of
this Agreement may be waived or amended other than by a written instrument
signed by the Company and the Holders of at least two-thirds of the then
outstanding and unexercised Purchase Rights and the then outstanding principal
amount of New Notes issued upon exercise of the Purchase Rights (together, as
one class).  The Holders acknowledge that any amendment or waiver effected in
accordance with this section shall be binding upon each Holder (and their
permitted assigns) and the Company, including, without limitation, an amendment
or waiver that has an adverse effect on any or all Holders.
 
12.         Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:
 
If to the Company or its Subsidiaries:
 
Genta Incorporated
200 Connell Drive
Berkeley Heights, NJ 07922
   
Attention: Raymond P. Warrell, Jr., M.D.
   
Telephone No.: (908) 286-9800
   
Telecopy No.: (908) 286-3966

 
 
7.

--------------------------------------------------------------------------------

 


with copies to:
 
Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
   
Attention: Emilio Ragosa
   
Telephone No.: (609) 919-6633
   
Telecopy No.: (609) 919-6701
     
If to any Holder:
 
At the address of such Holder set forth on Exhibit A to this Agreement, with
copies to Holder’s counsel as set forth on Exhibit A or as specified in writing
by such Holder, with a copy to:
     
With a copy to:
 
Cooley Godward Kronish LLP
   
4401 Eastgate Mall
   
San Diego, CA 92121
   
Attention: Ethan Christensen
   
Telephone No.: (858) 550-6076
   
Telecopy No.: (858) 550-6420

 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
13.           Waivers. No waiver by a party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
14.           Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
15.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. The
Holders may assign the rights under this Agreement without the consent of the
Company. 
 
16.           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
17.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
8.

--------------------------------------------------------------------------------


 
18.           Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
 
19.           Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Holders without the
consent of the Holders, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, and then only to the extent of such requirement.
Notwithstanding the foregoing, the Holders consent to being identified in any
filings the Company makes with the SEC to the extent required by law or the
rules and regulations of the SEC.
 
20.           Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
21.           Further Assurances. From and after the date of this Agreement,
upon the request of the Holders or the Company, the Company and each Holder
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.
 
22.           Effectiveness of this Agreement.  This Agreement shall be
contingent on and effective only as of and concurrently with the First Closing
(as defined in the Term Sheet); if the First Closing does not occur on or before
6:00 pm EDT on Tuesday July 7, 2009, this Agreement shall automatically
terminate and be of no further force and effect and the rights of the parties
shall revert to those rights held by such parties prior to the effectiveness of
this Agreement, as if this Agreement had never been executed.  The date and time
of the consummation of the First Closing shall be referred to herein as the
“Effective Date.”
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
9.

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have caused this Consent Agreement to be
executed as of the Effective Date.
 

 
GENTA INCORPORATED
     
By:
   
Name:
Raymond P. Warrell, Jr., M.D.
 
Title:
Chairman and Chief Executive
Officer

 
[SIGNATURE PAGES CONTINUE]


 
 

--------------------------------------------------------------------------------

 
 
[HOLDER SIGNATURE PAGES TO CONSENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Consent Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Holder:
__________________________________________________________________________
 
Signature of Authorized Signatory of Holder:
____________________________________________________
 
Name of Authorized Signatory:
______________________________________________________________________
 
Title of Authorized Signatory:
_______________________________________________________________________
 
Email Address of
Holder:__________________________________________________________________
 
Fax Number of Holder:
__________________________________________________________________
 
Principal Amount of Purchase Rights Currently
Held:                                                                                    
     
 
Principal Amount of 2008 Notes Currently
Held:                                                                                             
     
 
Principal Amount of April 2009 Notes Currently
Held:                                                                                     
   
 
Address for Notice of Holder:
 
Address for Delivery of Securities for Holder (if not same as address for
notice):
 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
Holders

 
 

--------------------------------------------------------------------------------

 


Exhibit B
Term Sheet

 
 

--------------------------------------------------------------------------------

 